DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on March 17, 2020, is acknowledged.

Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 17, 2020.

The species election requirement made in the restriction requirement is withdrawn.  Claims 1-5 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki (US 2004/0234224) and Sugiyama (US 2007/0009206).
The claims are drawn to a film with the intended use of being applied to a 3D sample.
Ishizaki teaches the formation of an optical waveguide with spaces and alignment marks (paragraph 0344) (claim 1).  Example 30 teaches the film. Paragraph 0345 and Figure 43 teach a dry film resist which is exposed to light and developed to form a structure with pattern 32 and alignment marks 72’ 
Sugiyama teaches the formation of a microlens.  Paragraph 0024 teaches a dry film resist 202 which has openings and alignments marks formed using photolithographic processes (claims 1 and 3-5).  The patterned film is used as a sandblasting mask.
Therefore, it would have been obvious to one of ordinary skill in the art to have taken the mask of either Ishizaki or Sugiyama and apply to a 3D object without undue experimentation because both Ishizaki and Sugiyama teach dry film resist films which can be removed and transferred to another surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yao (US 2008/0213524) teaches layers of photoresist material which are used to form a 3d object (paragraph 0024).  Figure 2 depicts resist layer 11 which is exposed and developed.  Figures 3-10 depict additional resist layers which are patterned.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN DUDA whose telephone number is (571)272-1383.  The examiner can normally be reached on Monday-Thursday; 5:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


								/Kathleen Duda/

KATHLEEN DUDA
Primary Patent Examiner
Art Unit 1737